IN THE SUPREME COURT OF THE STATE OF NEVADA


                CLARENCE WILLIS; AND THOMAS                           No. 66286
                WILLIS,
                Appellants,
                vs.
                                                                            FILED
                FEDERAL NATIONAL MORTGAGE                                   JUL 1 3 2016
                ASSOCIATION,
                Respondent.

                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district courtS summary judgment in
                an unlawful detainer and real property action.' Eighth Judicial District
                Court, Clark County; Adriana Escobar, Judge.
                            Appellants first contend that the district court lacked
                jurisdiction over the underlying matter because respondent did not
                transfer the case from justice court in compliance with EDCR 7.85. We
                disagree.   See Ogawa v. Ogawa, 125 Nev. 660, 667, 221 P.3d 699, 704
                (2009) ("Subject matter jurisdiction is a question of law subject to de novo
                review."). 2 As respondent points out, EDCR 7.85's mandatory dismissal



                       'Having considered the parties' arguments on the issue, we conclude
                that jurisdiction over this appeal is proper. Because appellants' defenses
                were treated as de facto counterclaims, the underlying matter was not
                simply an unlawful detainer action. Thus, appellants' July 28, 2014,
                motion for reconsideration effectively tolled the time for appealing the
                district court's July 8, 2014, final judgment. See AA Primo Builders, LLC
                v. Washington, 126 Nev. 578, 585, 245 P.3d 1190, 1195 (2010).

                      2 Because appellants' argument regarding EDCR 7.85 fails for the
                reasons set forth in this order, we assume without deciding that EDCR
                                                                continued on next page...


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                    VC1
                   provision is applicable only when one of two conditions is satisfied.
                   Because it does not appear from the record that either condition was
                   satisfied and because appellants have failed to address the issue, we
                   conclude that jurisdiction in the district court was proper.   See Ogawa, 125
Nev. at 667, 221 P.3d at 704; cf. Ozawa v. Vision Airlines, Inc., 125 Nev.
556, 563, 216 P.3d 788, 793 (2009) (treating a party's failure to respond to
                   an argument as a concession that the argument is meritorious).
                               Appellants next contend that the district court erred in
                   granting summary judgment based on claim and issue preclusion. We
                   need not determine whether the district court properly applied claim and
                   issue preclusion because even if appellants' de facto counterclaims were
                   construed as an "action" challenging the November 2010 trustee's sale
                   under NRS 107.080(5) (2010), that action was time-barred by NRS
                   107.080(5)(b) (2010). Specifically, appellants did not raise their argument
                   regarding the chain of beneficial interest (which appears to be the basis for
                   their de facto counterclaims) until after 90 days from the November 2010
                   sale. 3 Thus, summary judgment on appellants' counterclaim for wrongful
                   foreclosure was proper, and because appellants' counterclaim for quiet
                   title was predicated on the purported invalidity of the trustee's sale,


                   ...continued
                   7.85 implicates the district court's jurisdiction and that appellants' two-
                   year delay in raising the argument did not amount to a waiver.

                         3 Even if appellants' initial filing in justice court were construed as
                   the "action" for purposes of NRS 107.080(5)(b)'s 90-day limitation period,
                   they failed to comply with NRS 107.080(5)(c)'s requirement that a lis
                   pendens be recorded within 30 days after the action is commenced.




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    Cep
                  summary judgment on the quiet title counterclaim was likewise proper. 4
                  See Rosenstein v. Steele, 103 Nev. 571, 575, 747 P.2d 230, 233 (1987)
                  ("[T]his court will affirm the order of the district court if it reached the
                  correct result, albeit for different reasons.").
                               Appellants also contend that the district court should have
                  dismissed the underlying matter because respondent (1) did not timely file
                  an opposition to one of appellants' motions, (2) did not hold an NRCP 16.1
                  case conference, (3) violated Local Justice Court Rule of Practice 17 when
                  submitting the proposed transfer order to the justice court judge, (4)
                  violated Local Justice Court Rule of Civil Procedure 5(b) upon the transfer
                  order's entry, or (5) lacked standing to institute the underlying action
                  based on a failure to comply with NRS 80.055 and NRCP 7.1. We conclude
                  that none of these arguments warrant reversal because, among other
                  reasons (1) the district court was not obligated under EDCR 2.20 to grant
                  appellants' motion, (2) the district court had discretion under NRCP
                  16.1(e) to not dismiss the underlying action, (3) appellants have not
                  identified any authority suggesting that a purported violation of Rule 17
                  would have warranted dismissal, (4) appellants have not identified any
                  authority suggesting that a purported violation of Rule 5(b) would have
                  warranted dismissal, and (5) appellants have not cogently argued that
                  respondent is an entity that would need to comply with NRS 80.055 and



                        4Although appellants argue on appeal that they should have been
                  permitted to conduct discovery, they did not provide the district court with
                  an affidavit articulating a specific issue that warranted discovery or why
                  they had not been able to procure that discovery. See NRCP 56(f).




SUPREME COURT
      OF
    NEVADA
                                                           3
(0) 1947A citto
                   NRCP 7.1, see Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38,
                   130 P.3d 1280, 1288 n.38 (2006); cf. Arnold v. Kip, 123 Nev. 410, 417, 168
P.3d 1050, 1054 (2007) (noting that this court will not entertain an
                   argument made for the first time in a motion for reconsideration when the
                   district court did not entertain the motion on its merits). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                               Cherry


                                                                                             ,J.



                                                                                                 J.
                                                                Gibbons




                   cc:   Hon. Adriana Escobar, District Judge
                         Robert F. Saint-Aubin, Settlement Judge
                         Kurth Law Office
                         Wright, Finlay & Zak, LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    ce)